        Case 2:21-cv-00091-TOR      ECF No. 7    filed 02/23/21   PageID.22 Page 1 of 2




 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 5

 6    CLARENCE D. JOHNSON,                       NO: 2:21-CV-0091-TOR

 7                               Plaintiff,             ORDER OF DISMISSAL WITH
                                                        PREJUDICE
 8          v.

 9    JOE BIDEN,
      QUEEN ELIZABETH, et al.,
10
                                 Defendants.
11

12         On February 16, 2021, Plaintiff filed a Complaint, an Application to Proceed

13   In Forma Pauperis, and a Motion for Indigency. ECF Nos. 1, 2, 3. Plaintiff is

14   proceeding pro se and resides in Chicago.

15         Pursuant to 28 U.S.C. § 1915(e)(2)(B), notwithstanding any filing fee, or

16   any portion thereof, that may have been paid, the court shall dismiss the case at any

17   time if the court determines that the action or appeal (i) is frivolous or malicious or

18   (ii) fails to state a claim upon which relief may be granted. A complaint fails to

19   state a claim upon which relief may be granted if it lacks a cognizable legal theory

20   or lacks sufficient facts to support a cognizable legal theory. Balistreri v. Pacifica




           ORDER OF DISMISSAL WITH PREJUDICE ~ 1
        Case 2:21-cv-00091-TOR      ECF No. 7    filed 02/23/21    PageID.23 Page 2 of 2




 1   Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). Plaintiff’s Complaint does not

 2   state a cognizable legal theory, i.e., short plain statements showing the court’s

 3   jurisdiction and the grounds for relief. See Fed. Rule Civ. Pro. 8(a). The Court

 4   finds any attempt at amendment would be futile.

 5   Accordingly, IT IS HEREBY ORDERED:

 6         1. This action is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

 7             § 1915(e)(2)(B) as it is frivolous and malicious.

 8         2. Plaintiff’s Application to Proceed In Forma Pauperis and Motion for

 9             Indigency, ECF Nos. 2, 3, are DENIED as moot.

10         3. Plaintiff is advised that the filing of further frivolous actions will result in

11             the imposition of more serious sanctions than dismissal.

12         The District Court Executive is hereby directed to enter this Order, enter

13   Judgment, furnish copies to Plaintiff, and CLOSE the file.

14         DATED February 23, 2021.

15

16                                   THOMAS O. RICE
                                  United States District Judge
17

18

19

20




           ORDER OF DISMISSAL WITH PREJUDICE ~ 2
